NUMBER 13-12-00064-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JANET HARRELSON,                                                           Appellant,

                                          v.

LIBERTY COUNTY, TEXAS AND JOHN C. ARCHER,                                 Appellees.


                    On appeal from the 75th District Court
                         of Liberty County, Texas.


                         MEMORANDUM OPINION
                  Before Justices Benavides, Vela, and Perkes
                       Memorandum Opinion Per Curiam

      Appellant, Janet Harrelson, appealed a judgment entered by the 75th District

Court of Liberty County, Texas. On March 28, 2012, the Clerk of this Court notified

appellant, in accordance with Texas Rule of Appellate Procedure 42.3(c), that we would

dismiss this appeal unless the $175.00 filing fee was paid. See TEX. R. APP. P. 42.3(c).
Appellant has not responded to the notice from the Clerk or paid the $175.00 filing fee.

See TEX. R. APP. P. 5, 12.1(b).

      The Court, having considered the documents on file and appellant=s failure to pay

the filing fee, is of the opinion that the appeal should be dismissed. See id. 42.3(b),(c).

Accordingly, the appeal is DISMISSED for want of prosecution.



                                                                     PER CURIAM

Delivered and filed the
24th day of May, 2012.




                                            2